                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF VIRGINIA

                                         Danville Division

  UNITED STATES OF AMERICA,                    )
                                               )
                v.                             )      Case No. 4:18cr00011
                                               )
  KANAS LAMONT’E TRENT,                        )
                                               )
                Defendant.                     )


            RESPONSE TO COURT’S ORDER REGARDING JURY QUESTIONNAIRE


         Comes now the defendant, Kanas L. Trent, by counsel, and submits this response to the

  Court’s Order, ECF 441, directing the parties to file any comments, suggestions, or objections

  regarding the Jury Questionnaire.

         1. We submit that the Jury Questionnaire should elicit the potential juror’s self-

             identified race, adding Question 4(c): Race or ethnic background:_____________

         2. We submit that the Jury Questionnaire should elicit the potential juror’s prior

             employment if presently retired, adding Question 7(b): If you are retired, where did

             you work beforehand and what was the nature of your work? _________________

         3. We join the objections made and the suggestions offered by Defendant Deshaun

             Lamar Trent in his Response, ECF 450, at pages 2-5, under the heading “II: Revised

             Questions.”

                        Respectfully submitted this 9th day of May, 2019.


                                               KANAS LAMONT’E TRENT

                                               By Counsel




Case 4:18-cr-00011-MFU-RSB Document 454 Filed 05/09/19 Page 1 of 2 Pageid#: 1733
  __________/s/_______________
  Michael T. Hemenway, VSB #29820
  700 E. High Street
  Charlottesville, VA 22902
  Tel.: (434) 296-3812
  Fax: (434) 293-3630
  hemenwaylaw@aol.com

  Bonnie J. Lepold (VSB #44926)
  Lepold & Freed, PLLC
  414 East Market Street, Suite A
  Charlottesville, VA 22902
  (434) 282-2380 (telephone)
  (434) 282-2382 (facsimile)
  blepold@lepoldfreed.com


  Counsel for Mr. Trent




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 9th day of May, 2019, I electronically filed the
  foregoing with the Clerk of Court using the CM/ECF system, which will send a notification of
  such filing to all parties.


                                            ___________/s/_____________
                                            Michael T. Hemenway, VSB #29820
                                            Counsel for the Defendant




Case 4:18-cr-00011-MFU-RSB Document 454 Filed 05/09/19 Page 2 of 2 Pageid#: 1734
